Appeal by the defendant from a judgment of the Supreme Court, Kings County (Quinones, J.), rendered February 20, 1991, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to certain of the trial court’s evidentiary rulings and portions of its jury charge, to the extent they are preserved for appellate review (see, CPL 470.05 [2]), are without merit. We decline to exercise our interest of justice jurisdiction to address those contentions which were unpreserved for appellate review.
The defendant’s arguments concerning a litany of alleged improprieties committed by the prosecutor during cross-examination of the defendant and during his summation are either unpreserved for appellate review or without merit. Lawrence, J. P., Miller, O’Brien and Pizzuto, JJ., concur.